                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN HAMPTON,                             :   CIVIL NO. 1:15-CV-898
                                           :
             Plaintiff                     :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
JOHN E. WETZEL, et al.,                    :
                                           :
             Defendants                    :

                                  MEMORANDUM

      Plaintiff Shawn Hampton (“Hampton”), an inmate currently confined at the

Rockview State Correctional Institution in Bellefonte, Pennsylvania (“SCI-

Rockview”), commenced this action pursuant to 42 U.S.C. § 1983. In the complaint,

Hampton alleges that he had a disagreement with a fellow inmate library worker

regarding a prison policy that required library workers to collect inmates’

identification cards when they used the law computers. (Doc. 1, § III, A, ¶ 3). An

argument ensued between the two inmates, and the inmate library worker allegedly

struck Hampton in the face. (Id. at ¶ 9). Hampton contends that defendants failed

to protect him from the assault in the library. (Id.)

      The remaining defendants are the following employees of the Pennsylvania

Department of Corrections (“DOC”): John Wetzel, Steven Glunt, Ryan Eby, and

Deborah Young. Presently pending before the court is a motion for summary

judgment filed by the remaining named defendants. (Doc. 63). For the reasons

provided herein, the court will grant the motion for summary judgment.
I.    Legal Standard

      Through summary adjudication the court may dispose of those claims that do

not present a “genuine issue as to any material fact” and for which a jury trial

would be an empty and unnecessary formality. See FED. R. CIV. P. 56(a). The

burden of proof is upon the non-moving party to come forth with “affirmative

evidence, beyond the allegations of the pleadings,” in support of its right to relief.

Pappas v. City of Lebanon, 331 F.Supp.2d 311, 315 (M.D. Pa. 2004); FED. R. CIV. P.

56(e); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91

L.Ed.2d 265 (1986). This evidence must be adequate, as a matter of law, to sustain a

judgment in favor of the non-moving party. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250-57, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986);

see also FED. R. CIV. P. 56(a), (e). Only if this threshold is met may the cause of

action proceed. Pappas, 331 F.Supp.2d at 315.

II.   Statement of Material Facts

      At all times relevant to Hampton’s complaint, defendant Wetzel was

Secretary of the DOC, defendant Glunt was the Superintendent at SCI-Rockview,

defendant Eby was the Correctional Principal at SCI-Rockview, and defendant

Young was the Librarian Assistant at SCI-Rockview. (Doc. 65, Statement of

Material Facts, ¶¶ 2-5; Doc. 72, Counterstatement of Material Facts, ¶¶ 2-5).




                                            2
       The DOC Code of Ethics provides that “[n]o employee shall permit an inmate

to be in control or exercise authority over other inmates.” (Id. at ¶ 6; Doc. 65-2 at 7,

DOC Code of Ethics, § B ¶ 30). The law library at SCI-Rockview employs inmates

who work in various capacities, including clerks. (Doc. 65 ¶ 7; Doc. 72 ¶ 7). The law

library at SCI-Rockview has certain computers that inmates may use to work on

legal filings. (Id. at ¶ 8). The legal research computers are used on a first-come,

first-served basis. (Id. at ¶ 9).

       At the time of the law library incident, there was an unwritten practice that

inmates were to follow in order to use the computers in the law library. (Id. at ¶ 10).

Hampton contends that defendant Young enforced this practice at the

authorization of defendant Eby. (Id.) Pursuant to this unwritten practice, an

inmate was required to hand in their identification card to a worker before using

the computer. (Id. at ¶ 11). The practice of collecting inmate identification cards to

use legal research computers is no longer in place. (Id. at ¶ 13). During the

incident in question, Hampton did not follow this practice and did not turn in his

identification card to an inmate library worker. (Id. at ¶ 12).

       On June 4, 2014, Hampton went to the law library while defendant Young

was working. (Id. at ¶ 14). Hampton told defendant Young that he was going to use

a computer and handed his identification card to her. (Id. at ¶ 15). While using the

computer, an inmate library worker, identified by Hampton as Saladine, began

speaking to Hampton. (Id. at ¶ 16). Hampton does not know Saladine’s real name.

(Id. at ¶ 17). There was confusion regarding whether Hampton had permission to


                                           3
use the computer. (Id. at ¶ 18). The Commonwealth defendants contend that the

confusion stemmed from the fact that Hampton did not hand in his inmate

identification card to a library worker, as the unwritten practice required. (Id. at ¶

18). Hampton contends that he did not feel comfortable handing his identification

card to another inmate. (Doc. 72 ¶¶ 18, 19).

       The Commonwealth defendants assert that Hampton and Saladine began

verbally arguing over the confusion. (Doc. 65 ¶ 20). Hampton contends that he

attempted to explain his reasons for failing to hand in the identification card. (Doc.

72 ¶ 20). Defendant Young heard the arguing and immediately called for a

corrections officer. (Doc. 65 ¶ 21; Doc. 72 ¶ 21). A corrections officer entered the

library to assess the situation. (Id. at ¶ 22). The corrections officer began escorting

Saladine from the library. (Id. at ¶ 23). As they walked by Hampton, Saladine

punched Hampton in the face. (Id. at ¶ 24). The record reflects that neither

defendant Eby nor defendant Glunt was in the law library. (Id. at ¶¶ 25, 26).

       Hampton and Saladine were housed on the same cell block. (Id. at ¶ 27).

Hampton knew Saladine because they practiced the same religion and greeted each

other when their paths crossed. (Id. at ¶ 28). The previous conversations between

Hampton and Saladine were not hostile. (Id. at ¶ 29). Hampton had no

confrontations or problems with Saladine prior to the law library incident. (Id. at ¶

30).




                                           4
III.   Discussion

       A.    Eighth Amendment Claim

       “The Eighth Amendment’s prohibition against cruel and unusual

punishment protects prisoners against the ‘unnecessary and wanton infliction of

pain” and “impose[s] a duty upon prison officials to take reasonable measures ‘to

protect prisoners from violence at the hands of other prisoners.’” Hamilton v.

Leavy, 117 F.3d 742, 746 (3d Cir. 1997) (citing Farmer v. Brennan, 511 U.S. 825, 832

(1994); Whitley v. Albers, 475 U.S. 312, 319, (1986)). “In order for a plaintiff to prove

a constitutional violation in a failure-to-protect case, a claimant must demonstrate

that: (1) he is ‘incarcerated under conditions posing a substantial risk of serious

harm;’ and (2) the prison officials acted with ‘deliberate indifference to his health

and safety.’” Ogden v. Mifflin County, 2008 WL 4601931, *3 (M.D. Pa. 2008) (citing

Farmer, 511 U.S. at 834).

       Hampton claims that the Commonwealth defendants failed to protect him

from an assault by an inmate in the law library. The Commonwealth defendants

assert that there is no evidence that they were actually aware of an excessive risk or

were deliberately indifferent to the risk that the inmate might assault Hampton.

             1.     Substantial Risk of Serious Harm

       Under the substantial risk prong of the inquiry, the court must conduct an

objective analysis. See Farmer, 511 U.S. at 834; Hamilton, 117 F.3d at 746. Thus,

the inquiry ordinarily will not be satisfied by evidence of a single incident or

isolated incidents. See Riley v. Jeffes, 777 F.2d 143, 147 (3d Cir.1985). An

objectively substantial risk of harm, however, may be “established by much less
                                            5
than proof of a reign of violence and terror.” Id. (quoting Shrader v. White, 761 F.2d

975, 978 (4th Cir. 1985)).

       The court finds that Hampton failed to produce sufficient evidence that he

was incarcerated under conditions posing a substantial risk of serious harm. To the

contrary, until the incident in question, the parties agree that Hampton did not

have any confrontations or problems with inmate Saladine. The evidence clearly

shows that the assault of June 4, 2014 was an unexpected and isolated incident,

clearly insufficient to establish constitutional liability. See Riley, 777 F.2d at 147

(noting that an isolated incident is insufficient evidence to establish an Eighth

Amendment violation); see also Williams v. Brown, 2007 WL 2079935, at *3 (D.N.J.

July 17, 2007) (finding that an inmate-on-inmate assault was “an isolated attack”

when the aggressor inmate had never been in any fights with other prisoners and

had no history of violence within the prison system).

              2.     Deliberate Indifference

       In cases of prisoner incarceration, Eighth Amendment liability attaches only

to the “unnecessary and wanton infliction of pain.” Wilson v. Seiter, 501 U.S. 294,

298, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991) (quoting Whitley, 475 U.S. at 319). Thus,

not only must a prisoner’s conditions of incarceration be sufficiently serious, but

prison officials must possess a “sufficiently culpable state of mind” in allowing such

a condition to persist. Beers-Capital v. Whetzel, 256 F.3d 120, 125 (3d Cir. 2001).

Under this prong, the court must analyze whether prison officials were, from a

subjective standpoint, deliberately indifferent to an inmate’s health or safety.

Farmer, 511 U.S. at 834. Specifically, the court must determine whether an official
                                            6
consciously knew of and disregarded an excessive risk to the prisoner’s wellbeing.

Farmer, 511 U.S. at 839-44; Hamilton, 117 F.3d at 747. It is not enough to show that

the prison official was “aware of the facts from which the inference could be drawn

that a substantial risk of serious harm exists.” Farmer, 511 U.S. at 837. Rather, the

prison official “must also draw the inference.” Id. The official’s actual knowledge

may be proved by circumstantial evidence. Beers-Capital, 256 F.3d at 131.

         In numerous nonprecedential1 cases involving an inmate-on-inmate attack,

the Third Circuit has routinely found that, under the standards of a failure to

protect claim, prison officials were not aware of a serious risk where there were no

previous incidents of violence between the inmates, even if officials had notice of

threats or potential for violence prior to the attack. See Bizzell v. Tennis, 449 F.

App’x 112 (3d Cir. 2011) (affirming grant of summary judgment to defendants as to

plaintiff’s failure to protect claim because lack of prior fighting between the two

inmates involved, even though plaintiff had informed officers that his cellmate was

“crazy,” does not indicate that defendants were aware of a serious risk); Blackstone

v. Thompson, 568 F. App’x 82 (3d Cir. 2014) (affirming summary judgment because

the inmate failed to show that corrections officers both knew of and were

deliberately indifferent to an excessive risk to his safety, where there were no

longstanding, pervasive, well-documented or previously noted tensions between

prisoner and his cellmate); Carter v. Lawler, 446 F. App’x 420 (3d Cir. 2011)



     1
      The court acknowledges that nonprecedential decisions are not binding upon
federal district courts. Citations to nonprecedential decisions herein reflect that the
court has considered the panel’s ratio decidendi and is persuaded by same.
                                           7
(corrections officers were not deliberately indifferent to excessive risk of harm to

prisoner, because officers had no prior knowledge or warning that the prisoner

would be involved in an altercation with the other inmate). Furthermore, even in

cases where there was a direct threat against an inmate by a fellow inmate, the

Third Circuit has found insufficient evidence that the corrections officers were

deliberately indifferent to a substantial risk. See Freeman v. Miller, 615 F. App’x 72

(3d Cir. 2015) (summary judgment was proper in finding that corrections officers

were not deliberately indifferent when they issued a disciplinary warning to

prisoner after said prisoner told them he would stab his cellmate, but the officers

took no further action to prevent the eventual attack that occurred).

      The record before the court reflects that Hampton did not have any prior

altercations or confrontations with Saladine, and there is no indication that

Saladine had a propensity for assaulting other inmates. Both parties concede that

there were no previous threats of violence against Hampton by Saladine leading up

to the incident in question, nor did the two men ever engage in fighting, or report

fears of violence against each other. (Doc. 65 ¶ 30; Doc. 72 ¶ 30; Doc. 65-1 at 33,

Declaration of Shawn Hampton, 32:20-22). The undisputed evidence reflects that

Hampton never alerted any of the Commonwealth defendants about any trouble he

had with inmate Saladine. Hampton has not submitted any evidence that the

Commonwealth defendants were actually aware of a “substantial risk of serious

harm” to his health or safety. See Wise v. Ranck, 340 F. App’x 765, 766-67 (3d Cir.

2009) (affirming the district court’s grant of summary judgment in favor of

defendants where the plaintiff alleged that he “did not get along” with his cellmate,
                                           8
who “had a year-long history of ‘antisocial territorial issue[s]’” but did not have a

history of violence or attacking cellmates, and finding that this evidence fell “well

short of knowing that [plaintiff] faced a substantial risk of serious physical harm at

the hands of his cellmate”). Furthermore, there is no evidence of any longstanding,

pervasive, or well-documented tensions between Hampton and Saladine. See

Counterman v. Warren Cty. Corr. Facility, 176 F. App’x 234, 238 (3d Cir. 2006)

(“[a]ctual knowledge can be proven circumstantially [only] where the general

danger was obvious; that is, where ‘a substantial risk of inmate attacks was

longstanding, pervasive, well-documented, or expressly noted by prison officials in

the past.’”) (quoting Farmer, 511 U.S. at 842-43). The court thus finds that the

summary judgment record is void of any evidence that establishes that the

Commonwealth defendants were deliberately indifferent to Hampton’s safety.

Accordingly, the remaining Commonwealth defendants will be granted summary

judgment on the Eighth Amendment claim against them.

             3.     Lack of Personal Involvement of Defendant Wetzel

      Defendant Wetzel also seeks an entry of judgment in his favor on all claims

based on Hampton’s failure to establish sufficient personal involvement in the

alleged wrongful conduct. (Doc. 64 at 9-10). Individual liability can be imposed

under section 1983 only if the state actor played an “affirmative part” in the alleged

misconduct and “cannot be predicated solely on the operation of respondeat

superior.” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)). “A defendant in a civil rights

action must have personal involvement in the alleged wrongs. . . . Personal
                                           9
involvement can be shown through allegations of personal direction or of actual

knowledge and acquiescence.” Rode, 845 F.2d at 1207-08; see also Rizzo v. Goode,

423 U.S. 362 (1976); Atkinson v. Taylor, 316 F.3d 257 (3d Cir. 2003). Such allegations,

however, must be made with appropriate particularity in that a complaint must

allege the particulars of conduct, time, place, and person responsible. Evancho, 423

F.3d at 354; Rode, 845 F.2d at 1207-08. Alleging a mere hypothesis that an

individual defendant had personal knowledge or involvement in depriving the

plaintiff of his rights is insufficient to establish personal involvement. Rode, 845

F.2d at 1208.

      Hampton has wholly failed to establish that defendant Wetzel was personally

involved in the altercation in the law library. To the extent that Wetzel is sued

based on his supervisory role as Secretory of the DOC, this claim fails. Any attempt

by Hampton to hold Wetzel liable for the actions of his subordinates is essentially

an assertion of respondeat superior liability which seeks to hold this defendant liable

based on his supervisory role. This ground of constitutional liability has been

squarely rejected by the courts. See Rode, 845 F.2d at 1207. Consequently,

defendant Wetzel is entitled to judgment in his favor based on lack of personal

involvement.

      B.        Alleged Violation of Prison Policy

      Hampton asserts liability based on the Commonwealth defendants’ violation

of a prison policy. Specifically, Hampton claims that the Commonwealth

defendants utilized an “abusive policy” in the law library. He contends that the

unwritten practice of requiring inmates to hand in their identification cards to other
                                           10
inmates in order to use the law computers violates the DOC Code of Ethics. The

DOC Code of Ethics prohibits an inmate to be in control of, or exercise authority

over another inmate. The Commonwealth defendants assert that the act of handing

over an identification card does not transfer power or authority to the inmate

holding the card. Thus, the Commonwealth defendants argue that this unwritten

practice does not violate the DOC Code of Ethics.

      A violation of an internal prison policy does not automatically rise to the level

of a constitutional violation. “[A] prison policy manual does not have the force of

law and does not rise to the level of a constitutional violation.” Atwell v. Lavan, 557

F.Supp.2d 532, 556, n. 24 (M.D. Pa. 2008) (citing Mercy Catholic Med. Ctr. v.

Thompson, 380 F.3d 142, 154 (3d Cir. 2004)). The Third Circuit has clearly stated

that “agency interpretive guidelines ‘do not rise to the level of a regulation and do

not have the effect of law.’” Mercy Catholic Med. Ctr., 380 F.3d at 155 (citation

omitted). Moreover, plaintiff has failed to demonstrate any causal connection

between the unwritten practice and the completely unanticipated assault at issue.

Assuming arguendo that the unwritten practice violated an internal prison policy,

the Commonwealth defendants cannot be liable solely for that violation, and the

motion will be granted in this regard.2 See Estrella v. Hogsten, 2007 WL 2065879


      2
        In his brief in opposition to the Commonwealth defendants’ motion for
summary judgment, Hampton raises, for the first time, a claim under Monell v.
Dep’t of Social Services of the City of New York, 436 U.S. 658 (1978) and a “state-
created” danger claim. (Doc. 73). As a general rule, courts may decline to consider
arguments raised for the first time in an opposition brief. See Anspach v. City of
Philadelphia, 503 F.3d 256, 259 n.1 (3d Cir. 2007) (observing that absent compelling
circumstances, “failure to raise an argument in one’s opening brief waives it”). The
court considers these claims waived.
                                          11
(M.D. Pa. 2007) (holding that mere failure of prison officials to follow their own

regulations alone is not a constitutional violation).

IV.    Conclusion

       For the reasons set forth above, the court will grant the remaining

Commonwealth defendants’ motion for summary judgment. An appropriate order

will issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania

Dated: February 14, 2019
